Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               May 08, 2020

The Court of Appeals hereby passes the following order:

A20A1667. IN THE INTEREST OF N. G. ET AL., CHILDREN (MOTHER).

      The mother of minors N. G. and C. G. filed this direct appeal from the juvenile
court’s order terminating her parental rights. Pursuant to OCGA § 5-6-35 (a) (12),
however, appeals from orders terminating parental rights must be brought by filing
an application for discretionary review. See In the Interest of K. R., 285 Ga. 155,
155-156 (674 SE2d 288) (2009). The mother’s failure to file an application for
discretionary review deprives us of jurisdiction over this appeal, which is hereby
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       05/08/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.